Citation Nr: 1016676	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased evaluation for degenerative 
disk disease of the lumbar spine, rated 20 percent disabling 
prior to October 29, 2008, and rated 40 percent disabling 
from that date forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty in the Air Force 
from January 1962 to January 1982.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) 
in October 2008, and a transcript of that hearing is 
contained in the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss, and entitlement to an increased evaluation for 
degenerative disk disease of the lumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1962 to January 1982.

2.  The RO, in the course of appeal, granted service 
connection for tinnitus, which in substance and effect 
constituted a grant of that benefit sought.



CONCLUSION OF LAW

Because the appellant has in substance and effect been 
granted the benefit sought, of service connection for 
tinnitus, there remains no case in controversy for appellate 
review, and the Board does not have jurisdiction to consider 
the claim. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 19.4 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance). 

In view of the RO's favorable decision (via the DRO) in 
January 2009 granting service connection for tinnitus, and 
the Board's determination herein that that action amounts to 
a grant of the entire benefit sought in the Veteran's claim 
for service connection for tinnitus, there is no reasonable 
possibility that additional notice and assistance would 
further that claim, and hence no further VCAA notice or 
assistance is required as to that claim.


II.  Claim for Service Connection for Tinnitus 

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal. 
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  At 
issue here is the Board's authority to review claims on an 
appellate basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 19.4.

The Veteran had appealed a claim for service connection for 
tinnitus.  However, in the course of appeal the RO (via the 
DRO), by a January 2009 rating action, granted service 
connection for tinnitus.

That benefit sought in the claim on appeal having been thus 
granted, there remains no justiciable case or controversy for 
review by the Board regarding that appealed issue, as 
contemplated by 38 U.S.C.A. § 7104 and 38 C.F.R. § 19.4.  
Consequently, the claim of entitlement to service connection 
for tinnitus having been favorably resolved, in the absence 
of any remaining justiciable question, the appeal as to that 
issue must be dismissed as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

ORDER

The appealed claim for service connection for tinnitus is 
dismissed.


REMAND

The Veteran was afforded a VA examination for compensation 
purposes in October 2008 to address his hearing loss and 
tinnitus.  The examiner concluded that both the Veteran's 
hearing loss and tinnitus were most likely due to acoustic 
trauma.  The examiner found bilateral sensorineural hearing 
loss, and opined that it was as likely as not due to service.  
However, the claims file was not available for review at that 
time.  Upon obtaining and reviewing the claims file, the 
examining audiologist in November 2008 provided an addendum 
opinion.  The examiner noted that the Veteran "undoubtedly" 
had high noise level exposure in service, but concluded that 
while it was as likely as not that the Veteran's current 
tinnitus was related to service, it was less likely than not 
that his bilateral hearing loss was related to service.  The 
examiner stated that this latter conclusion was based on the 
absence of a finding of hearing loss upon the Veteran's last 
audiometric examination in service, in 1981, prior to his 
service separation in 1982.  

The audiologist provided no explanation for this opinion of 
non-service-connection for bilateral hearing loss, beyond the 
simple absence of a showing hearing loss upon that 1981 
examination, despite noting a hearing threshold shift over 
the course of service.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for hearing loss may be sustained with medical 
evidence of a causal link to service notwithstanding the 
absence of a showing of hearing loss upon separation.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 
C.F.R. § 3.303(d) (2009); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

VA-provided medical examinations must be legally 
"adequate." Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous." Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995); accord Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007).  A thorough examination "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions." Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In other words, it must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation." Id.  

In this case, the Board finds the VA audiologist's November 
2008 opinion to be inadequate, for the reason that it failed 
to explain why the audiologist found tinnitus, but not 
hearing loss, related to service, and failed to address the 
possibility that hearing loss may be related to in-service 
noise exposure notwithstanding the absence of a finding of 
hearing loss upon audiometric testing in 1981 (particularly 
where, as here, a threshold shift over the course of service 
was noted and high noise level exposure in service was 
conceded).  Id.  A new audiology examination for compensation 
purposes must accordingly be conducted.  


Regarding the Veteran's low back disorder claim, the 
Veteran's authorized representative calls attention to 
findings which included left lower extremity radiculopathy 
upon VA examination in October 2008, and complaints of 
bilateral lower extremity weakness at an official examination 
in February 2009.  As the representative noted, the examiners 
failed to address the degree of disability present in the 
lower extremities due to the low back degenerative disk 
disease.  The official examiner in February 2009 merely noted 
lower extremity reflex findings, color and temperature, 
absence of ulceration, and a negative Babinski sign.  No EMG 
testing was performed, or other evaluation which might 
ascertain the degree of actual impairment of lower extremity 
function attributable to the low back disorder. 

The Board also notes the Veteran's complaints at a February 
2009 examination of exacerbating pain symptoms at times, 
including upon vigorous activity.  However, at that 
examination he also asserted that he could only walk for 20 
minutes at a time and then had to rest, and that he could 
only walk 100 yards.  The Board must consider an apparent 
conflict in these statements.  If the Veteran requires 20 
minutes to walk maximally 100 yards, and this is the maximal 
extent of his activity, then what activity, if any, is the 
Veteran referring to as "vigorous" which tends to 
precipitate exacerbation of his symptoms.  These apparently 
conflicting assertions did not stimulate any responsive 
evaluation of actual lower extremity functional capacities by 
the February 2009 official examiner.  

In this case, the Board finds the Veteran's representative's 
objections to the thoroughness of the October 2008 and 
February 2009 examinations well founded, based on their 
failure to adequately evaluate lower extremity disability and 
the effect of that disability on overall function of the 
Veteran, as related to the service-connected low back 
degenerative disk disease, including with regard to DeLuca 
factors of functional loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination.  38 C.F.R. §§ 4.40 
and 4.45 (2009); DeLuca v. Brown,  8 Vet. App. 202 (1995).


In view of the foregoing, the case is REMANDED for the 
following action:

1.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-
be-obtained VA and private treatment and 
evaluation records pertaining to his low 
back disorder and hearing loss.

2.  Thereafter, afford the Veteran a VA 
audiology examination to address the 
nature and etiology of his current 
bilateral hearing loss.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should do the 
following:  

a.  The examiner should review the 
claims file including in-service and 
post-service records, and consider the 
Veteran's activities and opportunities 
for noise exposure and damage to 
hearing both in service (from January 
1962 to January 1982) and after 
service, as well as all the evidence of 
record including the Veteran's own 
statements with regard to his self-
perceptions of noise exposures and 
hearing loss over time.  The examiner 
should note current and past hearing 
acuity findings.  

b.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that bilateral hearing 
loss originated in or is causally 
related to service; or whether such 
origin or causation is unlikely (i.e., 
less than a 50/50 degree of 
probability).  In this regard, the 
examiner is to be advised that the 
current examination is required due to 
a failure of the October 2008 VA 
hearing loss examiner to provide any 
explanation for his conclusion that 
bilateral hearing loss was not at least 
as likely as not related to service, 
even though that examiner conceded 
considerable noise exposure over the 
Veteran's 20 years in service, even 
though he conceded that there was a 
threshold shift over the service 
interval, and even though he concluded 
that the Veteran's tinnitus was related 
to service.  That examiner appeared to 
base the negative etiology opinion for 
hearing loss entirely on the absence of 
hearing loss findings upon auditory 
evaluation in June 1981, prior to 
January 1982 service separation.  The 
current examiner is to be advised that 
this purported medical basis, without 
more explanation as to impacts of 
service versus nonservice exposures on 
current hearing loss, is simply 
inadequate to support adjudication of 
the claim.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

c.  In providing the above opinion, it 
is essential that the examiner review 
past and current lay statements by the 
Veteran, and consider both documented 
evidence of any history of disorder, 
and the absence of any such history 
over any relevant time periods.  The 
examiner should also consider other 
factors which may affect a 
determination of etiology as related to 
service.  

d.  Note:  The term "at least as 
likely as not" as used above does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Any opinion provided must include a 
medical analysis, with discussion of 
specific evidence of record.  As noted, 
the examiner should note that the 
October 2008 VA examiner's opinion was 
inadequate based on its failure to 
provide any medical analysis to support 
the opinion provided.  If any questions 
cannot be answered without resorting to 
pure speculation, the examiner must 
provide a complete explanation why 
those questions cannot be answered.  

3.  Thereafter, afford the Veteran an 
appropriate examination to address the 
nature and extent of his service-connected 
low back disorder.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  All appropriate tests and 
studies should be conducted.  The examiner 
should identify any current disorders of 
the low back.  The examiner should address 
in particular the DeLuca factors of 
functional loss due to pain on undertaking 
motion, fatigue, weakness, and/or 
incoordination.  DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  The examiner should also 
address in particular any radicular 
symptoms which may be present and may be 
associated with the Veteran's service-
connected low back disorder.  To that end, 
EMG or other testing to validate the 
presence of radicular impairment of 
functioning should be conducted as deemed 
necessary by the examiner.  The examiner 
should address the following:

a.  All signs and symptoms of low back 
disability should be noted, and 
specific findings of the medically 
supported extent and severity of 
disability should be explained in full.  
The examiner must review the claims 
file and address current findings with 
due consideration of the medical 
record, including past VA examination 
in October 2008 and official 
examination in February 2009.  In this 
regard, the examiner should take note 
that the October 2008 and February 2009 
examinations are deemed deficient in 
part because they failed to provide 
evaluations of current lower extremity 
symptoms to validate or invalidate the 
Veteran's contentions of impairing 
radiculopathy, and failed to adequately 
address DeLuca factors of pain on 
undertaking motion, fatigue, weakness, 
and/or incoordination, including the 
nature and extent of any additional 
functional impairment due to these 
factors. 

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed.  If any questions cannot be 
answered without resorting to pure 
speculation, the examiner must provide 
a complete explanation why those 
questions cannot be answered.  
 
4.  Thereafter, readjudicate the remanded 
claims de novo.  Consider staged ratings 
for the low back disorder, as appropriate, 
pursuant to Fenderson v. West, 12 Vet. App 
119 (1999).  If any benefit sought for the 
remanded claims is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with an 
SSOC afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


